Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel, Senior Vice P.O. Box 626 President and Chief Financial Officer Bassett, VA 24055 (276) 629-6614 - Investors Jay S. Moore, Director of Communications For Immediate Release (276) 629-6450 – Media Bassett Furniture News Release Bassett Announces Special Dividend (Bassett, Va.) – November 8, 2016– Bassett Furniture Industries, Inc. (Nasdaq: BSET) announced today that its Board of Directors declared a $0.30 per share special dividend payable on December 16, 2016 to shareholders of record on December 2, 2016. “We are pleased to announce this $0.30 special dividend at the end of our fiscal year,” said Robert H. Spilman, Jr., Chairman and Chief Executive Officer. “In 2016, we have opened a new upholstery manufacturing facility, opened two corporate retail stores and repositioned another, upgraded our Zenith Logistics truck fleet, expanded our Bench Made factory, and invested in our technology platform. Through the first three quarters, we have paid our shareholders $5.2 million in dividends and retired $4.0 million of our common stock. Despite these significant investments in the business and return of capital, our working capital management and operating cash flow have kept our balance sheet strong. With these factors and our future growth strategies in mind, management and our Board of Directors believe that today’s dividend declaration is appropriate.” About Bassett Furniture Industries, Inc. Bassett Furniture Industries, Inc. (NASDAQ:BSET), is a leading manufacturer and marketer of high quality, mid-priced home furnishings. With 90 company- and licensee-owned stores, Bassett has leveraged its strong brand name in furniture into a network of corporate and licensed stores that focus on providing consumers with a friendly environment for buying furniture and accessories. The most significant growth opportunity for Bassett continues to be the Company’s dedicated retail store program. Bassett’s retail strategy includes affordable custom-built furniture that is ready for delivery in the home within 30 days. The stores also feature the latest on-trend furniture styles, free in-home design visits, and coordinated decorating accessories. Bassett also has a traditional wholesale business with more than 700 accounts on the open market, across the United States and internationally. For more information, visit the Company’s website at bassettfurniture.com. (BSET-E) Certain of the statements in this release, particularly those preceded by, followed by or including the words “believes,” “expects,” “anticipates,” “intends,” “should,” “estimates,” or similar expressions, or those relating to or anticipating financial results for periods beyond the end of the third fiscal quarter of 2016 , constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended. For those statements, Bassett claims the protection of the safe harbor for forward looking statements contained in the Private Securities Litigation Reform Act of 1995. In many cases, Bassett cannot predict what factors would cause actual results to differ materially from those indicated in the forward looking statements. Expectations included in the forward-looking statements are based on preliminary information as well as certain assumptions which management believes to be reasonable at this time. The following important factors affect Bassett and could cause actual results to differ materially from those indicated in the forward looking statements: the effects of national and global economic or other conditions and future events on the retail demand for home furnishings and the ability of Bassett’s customers and consumers to obtain credit; and the economic, competitive, governmental and other factors identified in Bassett’s filings with the Securities and Exchange Commission. Any forward-looking statement that Bassett makes speaks only as of the date of such statement, and Bassett undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Comparisons of results for current and any prior periods are not intended to express any future trends or indication of future performance, unless expressed as such, and should only be viewed as historical data. ###
